                                           Case 3:20-cv-01887-JSC Document 7 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAURA NIETO,                                       Case No. 20-cv-01887-JSC
                                                         Plaintiff,
                                   8
                                                                                            SECOND ORDER TO SHOW CAUSE
                                                  v.                                        RE: IN FORMA PAUPERIS
                                   9
                                                                                            APPLICATION
                                  10     BRIDGET COLBERT,
                                                                                            Re: Dkt. No. 4
                                                         Defendant.
                                  11

                                  12           On March 20, 2020, the Court issued Plaintiff an order to show cause (“OSC”), (Dkt. No.
Northern District of California
 United States District Court




                                  13   4), regarding her pending application to proceed in forma pauperis, (Dkt. No. 2). The OSC

                                  14   ordered Plaintiff to show cause as to why her application should not be denied because she is not

                                  15   indigent based on her household income, or in the alternative, pay the filing fee. The Court

                                  16   warned Plaintiff that if she did not respond to the OSC or pay the filing fee by April 3, 2020, the

                                  17   Court would issue a report and recommendation to the district court to dismiss this action.

                                  18   Plaintiff did not respond by the deadline and has not otherwise contacted the Court.

                                  19           Plaintiff was proceeding without counsel at the time the Court issued the OSC, and she is

                                  20   now represented by counsel. (See Dkt. No. 5.) Accordingly, the Court will give Plaintiff another

                                  21   chance to respond to the OSC. Plaintiff shall respond to the Court’s OSC by April 27, 2020 or pay

                                  22   the filing fee. If Plaintiff does not do so, the Court will issue a report and recommendation to the

                                  23   district court to dismiss the action.

                                  24   Dated: April 20, 2020

                                  25
                                                                                                    JACQUELINE SCOTT CORLEY
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
